DETAILED ACTION

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ryan Kobs (Reg. # 68,237) on 07/30/2021.

The application has been amended as follows: 

In the claims:

Claim 1 (Currently Amended): A device comprising: 
a memory configured to store a first blood pressure value representative of a blood pressure of a patient sensed by a blood pressure sensor at a first time; 
processing circuitry configured to: 
receive a second blood pressure value representative of the blood pressure of the patient sensed by the blood pressure sensor at a second time; 
determine a difference value between the first blood pressure value and the second blood pressure value; 
determine that the difference value is greater than or equal to a threshold value; 
responsive to determining that the difference value is greater than or equal to the threshold value, generate an offset value that compensates for the difference value; and 
generate, based on the offset value and subsequently received blood pressure values representative of the blood pressure of the patient sensed after the second time, at least one of an updated lower limit of autoregulation (LLA) value or an updated upper limit of autoregulation (ULA) value, wherein the processing circuitry is configured to generate the at least one of the updated LLA value or the updated ULA value by at least applying the offset value to at least one of a calculated LLA value or a calculated ULA value based on the subsequently received blood pressure values representative of the blood pressure of the patient sensed after the second time; and 
a display device, wherein the processing circuitry is configured to control the display device to: 
display the at least one of the updated LLA value or the updated ULA value; and 
display at least one of a prior LLA value or a prior ULA value generated based on blood pressure values representative of blood pressure sensed prior to the second time.  

Claim 3 has been cancelled.
 
Claim 5 (Currently Amended): The device of claim [[3]] 1, wherein the processing circuitry is configured to generate the at least one of the updated LLA value or the updated ULA value based on measured blood pressure values representative of the blood pressure sensed after the second time and downweighted blood pressure values, the downweighted blood pressure values representative of the blood pressure sensed prior to the second time.  

Claim 12 (Currently Amended): A method comprising: 
storing, by a memory, a first blood pressure value representative of a blood pressure of a patient sensed by a blood pressure sensor at a first time; 
receiving, by processing circuitry, a second blood pressure value representative of the blood pressure of the patient sensed by the blood pressure sensor at a second time; 
determining, by the processing circuitry, a difference value between the first blood pressure value and the second blood pressure value; 
determining, by the processing circuitry, that the difference value is greater than or equal to a threshold value; 
responsive to determining that the difference value is greater than or equal to the threshold value, generating, by the processing circuitry, an offset value that compensates for the difference value; 
, wherein generating the at least one of the updated LLA value or the updated ULA value comprises applying the offset value to at least one of a calculated LLA value or a calculated ULA value based on the subsequently received blood pressure values representative of the blood pressure of the patient sensed after the second time; and 
controlling, by the processing circuitry, a display device to: 
display the at least one of the updated LLA value or the updated ULA value; and 
display at least one of a prior LLA value or a prior ULA value generated based on blood pressure values representative of blood pressure sensed prior to the second time.  

Claim 14 has been cancelled.

Claim 15 (Currently Amended): The method of claim [[14]] 12, wherein generating the at least one of the updated LLA value or the updated ULA value comprises generating the at least one of the updated LLA value or the updated ULA value based on measured blood pressure values representative of the blood pressure sensed after the second time and downweighted blood pressure values, the downweighted blood pressure values representative of the blood pressure sensed prior to the second time.  

Claim 20 (Currently Amended): A system comprising: 
a memory configured to store a first blood pressure value representative of a blood pressure of a patient sensed by a blood pressure sensor at a first time; 
a display device configured to display autoregulation information; and 
processing circuitry configured to: 
receive a second blood pressure value representative of the blood pressure of the patient sensed by the blood pressure sensor at a second time; 

determine that the difference value is greater than or equal to a threshold value;
responsive to determining that the difference value is greater than or equal to the threshold value, control the display device to present an indication that indicates the autoregulation information based on blood pressure values representing the blood pressure sensed prior to the second time is inaccurate;
responsive to determining that the difference value is greater than or equal to the threshold value, generate an offset value that compensates for the difference value; 
generate, based on the offset value and subsequently received blood pressure values representative of the blood pressure of the patient sensed after the second time, at8Application Number 16/204,061 Amendment in response to Office Action mailed April 20, 2021least one of an updated lower limit of autoregulation (LLA) value or an updated upper limit of autoregulation (ULA) value, wherein generating the at least one of the updated LLA value or the updated ULA value comprises applying the offset value to at least one of a calculated LLA value or a calculated ULA value based on the subsequently received blood pressure values representative of the blood pressure of the patient sensed after the second time; and 
control the display device to display the at least one of the updated LLA value or the updated ULA value.  


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is responsive to the amendment filed 07/20/2021 (“Amendment”). Claims 1, 3, 5-10, 12, 14-18, 20, and 21 are currently under consideration. The Office acknowledges the amendments to claims 1, 3, 5-9, 12, 14-17, 20, and 21, as well as the cancellation of claims 2, 4, 11, 13, 19, and 22. Further amendments have been made as shown above. 
The objection(s) to the drawings, specification, and/or claims, and the rejection(s) under 35 USC 101 and/or 35 USC 112 not reproduced herein has/have been withdrawn in view of the corresponding amendments. Specifically, the amendments with respect to the objections to the specification are persuasive, and the objections are accordingly withdrawn. The amendments with respect to the rejections under 35 USC 112(b) and 35 USC 101 are persuasive, and the rejections are accordingly withdrawn. 

Reasons for Allowance
5.	The following is an examiner' s statement of reasons for allowance: the prior art of record fails to teach or fairly suggest generating updated upper or lower limit of autoregulation values based on an offset value that compensates for a difference between a first blood pressure value obtained at a first time and a second blood pressure value obtained at a second time (where the difference is greater than or equal to a threshold), and based on subsequently received blood pressure values sensed after the second time, by applying the offset value to at least one of a calculated upper limit or lower limit of autoregulation value as claimed, in combination with all other recited limitations.
In addition to the reasons for allowance already provided in the Non-Final Rejection of 04/20/2021, the importance of applying the offset value to calculated ULA/LLA values is noted. Otherwise, the offset value could be applied to blood pressure values as part of e.g. a single point calibration, and then the ULA/LLA values could be recalculated.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREY SHOSTAK whose telephone number is (408) 918-7617.  The examiner can normally be reached Monday - Friday, 7 am - 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims, can be reached at (571) 272-7540.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREY SHOSTAK/Examiner, Art Unit 3791